Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the cannula has a proximal end and a distal end” in lines 1-2.  Claim 2, upon which claim 4 depends recites “wherein the elongate body defines a channel sized to receive a cannula therein”.  In Claim 4, the Applicant is required to clarify to what the claim is intended to be drawn to, i.e., either the fixation device alone or the combination of the fixation device and the cannula.  The Applicant sets forth the combination of the fixation device and the cannula when describing the cannula in claim 4, which is inconsistent with claim 2, that sets forth the subcombination of fixation 
Claims 18 recites “wherein the cannula has a proximal end and a distal end” in lines 1-2, and claim 19 recites “the cannula terminates in a beveled tip”.  Claim 10, upon which claims 18 and 19 depend recites “the elongate body sized to receive a cannula therein”.  In Claims 18 and 19, the Applicant is required to clarify to what the claim is intended to be drawn to, i.e., either the fixation device alone or the combination of the fixation device and the cannula.  The Applicant sets forth the combination of the fixation device and the cannula when describing the cannula in claims 18 and 19, which is inconsistent with claim 10, that sets forth the subcombination of fixation device since “sized to receive a cannula therein” is functional and does not positively recite the cannula.  Applicant is required to make the language of the claims consistent with the intent of the claims.  It should also be noted that in considering the claims on the merits, the Examiner will consider the claims as drawn to the combination.
In Claim 20, the Applicant is required to clarify to what the claim is intended to be drawn to, i.e., either the fixation device alone or the combination of the fixation device and the cannula.  The Applicant sets forth the combination of the fixation device and the cannula when describing the cannula by stating in lines 3-4 that “the cannula defining a proximal end, a distal end and including a tip at the distal end”, which is inconsistent with line 3 that states “elongate body sized to receive a cannula”, that sets forth the subcombination of fixation device since “sized to receive a cannula” is functional and does not positively recite the cannula.  Applicant is required to make the language of the claims consistent with the intent of the claims.  It should also be noted that in considering the claims on the merits, the Examiner will consider the claims as drawn to the combination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albright, US 2004/0211433 A1 (“Albright”).
Regarding claim 1, Albright discloses a medical fixation device (see Figs. 1, 2, 3A-B, 7-8, para [0033]) comprising: 
an elongate body (100) having a proximal portion (), a distal portion (), and defining a longitudinal axis extending therethrough (); 
a first fixation member (106) on the proximal portion of the elongate body; and 
a second fixation member (104) on the distal portion of the elongate body, 
the first fixation member and the second fixation member each having: 
a delivery configuration (Fig. 1) in which the first fixation member and the second fixation member are collapsed along the longitudinal axis (Fig. 1, para [0040]; cylindrical configuration when 104, 106 are collapsed); and 
an anchoring configuration (Figs. 3A-B) in which the first fixation member and the second fixation member: each extend radially outward from the elongate body (para [0047]; sections 104, 106 flare radially outward); define a septal aperture therebetween (waist section 102, para 
Regarding claim 2, Albright discloses the medical fixation device of Claim 1, wherein the elongate body defines a channel (opening 204, Fig. 1) sized to receive a cannula therein (waist section 102 maintains the opening 204 to prevent constriction of pathway and therefore is capable of receiving additional instruments such as a cannula, para [0046]).
Regarding claim 3, Albright discloses the medical fixation device of Claim 2, wherein the first fixation member (106) and the second fixation member (104) extend transversely with respect to the elongate body in the anchoring configuration (Fig. 3A) and the tip defines a distal most end thereof (tip at 104 is distal most end, see annotated Fig. 3A).
Regarding claim 9, Albright discloses the medical fixation device of Claim 1, wherein the first fixation member (106) and the second fixation member (104) each have an interior surface facing each other in a parallel orientation (interior portion of 104 and 106 at 110, see annotated Figure 3A below).

[AltContent: textbox (Interior surfaces of fixation members)][AltContent: arrow][AltContent: textbox (Distal most tip)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    1551
    2560
    media_image1.png
    Greyscale

Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coleman et al, US 2008/0109069 A1 (“Coleman”).
Regarding claim 10, Coleman discloses a medical fixation device (10, see Figs. 1A-I, 2), comprising: 
an elongate body (12, 13, 13’) having a proximal portion (proximal portion of 13, Fig. 1C), a distal portion (distal portion of 13, 13’, Fig. 1C-D), and defining a longitudinal axis extending therethrough (axis of 13, 13’, 12), the elongate body sized to receive a cannula therein (12, 13, 13’ is formed as hollow conduit have a lumen that is capable of receiving additional medical instruments such as a cannula, para [0070]); 
a first fixation member (13b, 13b’) on the proximal portion of the elongate body; and 
a second fixation member (13a, 13a’) being diametrically opposed to the first fixation member on the distal portion of the elongate body, the first fixation member and the second fixation member defining a septal aperture therebetween (portion in between 13a,b; 13a’,b’ that receives body lumen in anchoring configuration, para [0070]) and each: extending in a radial direction from and surrounding the elongate body when coupled with a septum disposed within the septal aperture (expanded configuration, Figs. 1C-D, paras [0069]-[0070]); and having a thickness tapering in the radial direction (Figs. 1C-D, para [0074]).
Regarding claim 11, Coleman discloses the medical fixation device of Claim 10, wherein the first fixation member (13b, 13b’) and the second fixation member (13a, 13a’) have a delivery configuration in which the first fixation member and the second fixation member are collapsed along the longitudinal axis (collapsed configuration is generally elongate shape, para [0070]).
Regarding claim 12, Coleman discloses the medical fixation device of Claim 10, wherein the first fixation member (13b, 13b’) and the second fixation member (13a, 13a’) have an anchoring configuration in which the first fixation member and the second fixation member define a septal aperture therebetween (expanded configuration with space in between, Fig. 1C-D, para [0070]; adapted to be anchored across the intraventricular septum, para [0073]).
Regarding claim 13, Coleman discloses the medical fixation device of Claim 10, wherein the first fixation member and the second fixation member are made of a mesh material (para [0007]; expandable members such as 13a, 13a’, 13b, 13b’ are mesh).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Albright in view of Larose et al, US 2017/0281840 A1 (“Larose”).
Regarding claim 4, Albright discloses the medical fixation device of Claim 3, but is silent as to wherein the cannula has a proximal end and a distal end and at least one from the group consisting of the first fixation member and the second fixation member is disposed three to five millimeters from the proximal end of the cannula.
However, Larose, in the same field of art, namely medical fixation devices for anchoring on sides of an opening in tissue (paras [0008]-[0009]), teaches a fixation device (Figs. 1-7) having an elongate body (14, para [0037]) having a proximal portion, a distal portion (proximal and distal ends of 22, 24, 14, Fig. 1, para [0038]) and a longitudinal axis extending therethrough (axis of 14, Figs. 1, 5), a first fixation member (12, Fig. 2) on the proximal portion of the elongate body, a second fixation member (10, Fig. 2) on the distal portion of the elongate body, the first and second fixation members each having a delivery configuration (radially constricted condition, para [0041]) where the first and second fixation members are collapsed along the longitudinal axis, and an anchoring configuration (radially expanded condition, para [0041]) where the first and second fixation members extend radially outward and define a septal aperture 
Larose does not expressly teach least one from the group consisting of the first fixation member and the second fixation member is disposed three to five millimeters from the proximal end of the cannula.
However, Larose teaches that the cannula (400) can extend from a distal end of the elongate body and that the elongate body and cannula have a certain length (para [0045], para [0050], Fig. 6).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause either the first or second fixation member to be disposed three to five millimeters from the proximal end of the cannula since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the fixation members of .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Albright in view of Ma, US 2017/0014113 A1 (“Ma”).
Regarding claim 5, Albright discloses the medical fixation device of Claim 1, but is silent as to wherein the septal aperture is between one to three millimeters in length.
However, Ma, in the same field of art, namely medical fixation devices for extending between an opening in tissue (para [0010]), teaches a fixation/closure device (20, Figs. 3-5) having an elongate body (22, para [0038]) with a proximal portion and a distal portion (proximal and distal ends of 22, Fig. 3), and a first fixation member (30) on the proximal portion and a second fixation member (32) on the distal portion, each of the fixation members (30, 32) having a delivery configuration in which the first and second fixation members are collapsed along a longitudinal axis (compacted profile, para [0038]) and an anchoring configuration (expanded profile, para [0038]) where the first and second fixation members extend radially outward from the elongate body and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the septal aperture of Albright one to three millimeters in length as taught by Ma in order to adjust the size of the aperture to fit within the specific patient’s desired treatment area.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Albright in view of Coyle et al, US 2019/0046170 A1 (“Coyle”).
Regarding claims 6-8, Albright discloses the medical fixation device of Claim 1, but is silent as to wherein the first fixation member and the second fixation member are made of a mesh material, and wherein the mesh material is flexible, and wherein the mesh material includes a plurality of wires having a diameter between 0.004-0.008 inches (0.01016 - 0.02032 centimeters).
However, Coyle, in the same field of art, namely medical fixation devices to anchor between tissue, teaches a fixation device (2, Figs. 1-2) having an elongate body (body is made up of all portions 8, 10, 16, para [0029]) with a first fixation member (proximal disk 8) and a second fixation member (distal disk 14), each of the first and second fixation members (8, 14) having a delivery configuration (collapsed configuration, para [0019]) and an anchoring configuration (expanded configuration, para [0046]), with a septal aperture (space 16) in between the first and second fixation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fixation members of Albright as a flexible mesh material with the plurality of wire having the claimed diameter as taught by Coyle in order to provide the stated advantages of inducing a recalled shape in order to expand to the predetermined size and/or shape and control the flexibility and rigidity depending upon the desired treatment area (Coyle, paras [0022] and [0025]).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Coyle et al, US 2019/0046170 A1 (“Coyle”).
Regarding claims 14-16, Coleman discloses the medical fixation device of Claim 13, but is silent as to wherein the mesh material includes a plurality of wires between 0.004-0.008 inches (0.01016 - 0.02032 centimeters) in diameter, and wherein the mesh material is braided, and wherein the plurality of wires include between 36 to 72 wires.
However, Coyle, in the same field of art, namely medical fixation devices to anchor between tissue, teaches a fixation device (2, Figs. 1-2) having an elongate body (body is made up of all portions 8, 10, 16, para [0029]) with a first fixation member (proximal disk 8) and a second fixation member (distal disk 14), each of the first and second fixation members (8, 14) having a delivery configuration (collapsed configuration, para [0019]) and an anchoring configuration (expanded configuration, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fixation members of Coleman as a flexible braided mesh material with the plurality of wires having the claimed diameter and number as taught by Coyle in order to provide the stated advantages of inducing a recalled shape in order to expand to the predetermined size and/or shape and control the flexibility and rigidity depending upon the desired treatment area (Coyle, paras [0022] and [0025]).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Ma, US 2017/0014113 A1.
Regarding claim 17, Coleman discloses the medical fixation device of Claim 10, but are silent as to wherein a distance between the first fixation member and the second fixation member is between one and three millimeters.
However, Ma, in the same field of art, namely medical fixation devices for extending between an opening in tissue (para [0010]), teaches a fixation/closure device (20, Figs. 3-5) having an elongate body (22, para [0038]) with a proximal portion and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the septal aperture of Coleman one to three millimeters in length as taught by Ma in order to adjust the size of the aperture to fit within the specific patient’s desired treatment area.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Larose et al, US 2017/0281840 A1 (“Larose”).
Regarding claims 18-19, Coleman discloses the medical fixation device of Claim 10, but is silent as to wherein the cannula has a proximal end and a distal end, the distal end of the cannula being releasably secured to the elongate body; and wherein the cannula terminates in a beveled tip.
However, Larose, in the same field of art, namely medical fixation devices for anchoring on sides of an opening in tissue (paras [0008]-[0009]), teaches a fixation 
Larose does not expressly teach least one from the group consisting of the first fixation member and the second fixation member is disposed three to five millimeters from the proximal end of the cannula.
However, Larose teaches that the cannula (400) can extend from a distal end of the elongate body and that the elongate body and cannula have a certain length (para [0045], para [0050], Fig. 6).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause either the first or second fixation member to be disposed three to five millimeters from the proximal end of the cannula since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the fixation device of Coleman as modified by Larose would not operate differently with the claimed length/position of the fixation members along the cannula and since the fixation members are designed to reside within the intended treatment site to anchor the fixation members on either side of tissue, either of the positions of the fixation members along the cannula would function appropriately as an anchoring device having the claimed position in millimeters along the cannula. Further, applicant places no criticality on the range claimed, indicating simply that the fixation placement along a length of the cannula or the elongate body “may” be within the claimed ranges (specification pp. [0045]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Larose and Coyle, and further in view of Ma.
Regarding claim 20, Coleman discloses a medical fixation device (10, see Figs. 1A-I, 2), comprising: an elongate body (12, 13, 13’) having a proximal portion (proximal portion of 13, Fig. 1C), a distal portion (distal portion of 13, 13’, Fig. 1C-D), and defining a longitudinal axis extending therethrough (axis of 13, 13’, 12), the elongate body sized to receive a cannula therein (12, 13, 13’ is formed as hollow conduit have a lumen that is capable of receiving additional medical instruments such as a cannula, para [0070]); a first fixation member (13b, 13b’) on the proximal portion of the elongate body; and a second fixation member (13a, 13a’) being diametrically opposed to the first fixation member on the distal portion of the elongate body, the first fixation member and the second fixation member defining a septal aperture therebetween (portion in between 13a,b; 13a’,b’ that receives body lumen in anchoring configuration, para [0070]) and each: extending in a radial direction from and surrounding the elongate body when coupled with a septum disposed within the septal aperture (expanded configuration, Figs. 1C-D, paras [0069]-[0070]); and having a thickness tapering in the radial direction (Figs. 1C-D, para [0074]).  Coleman further discloses wherein the first fixation member (13b, 13b’) and the second fixation member (13a, 13a’) have a delivery configuration in which the first fixation member and the second fixation member are collapsed along the longitudinal axis (collapsed configuration is generally elongate shape, para [0070]). Coleman also discloses wherein the first fixation member (13b, 13b’) and the second fixation member (13a, 13a’) have an anchoring configuration in which the first fixation member and the second fixation member define a septal aperture therebetween (expanded configuration with space in between, Fig. 1C-D, para [0070]; adapted to be anchored across the intraventricular septum, para [0073]).  Coleman discloses wherein 
Coleman is silent as to a plurality of wires between 0.004-0.008 inches (0.01016 - 0.02032 centimeters) in diameter.
However, Coyle, in the same field of art, namely medical fixation devices to anchor between tissue, teaches a fixation device (2, Figs. 1-2) having an elongate body (body is made up of all portions 8, 10, 16, para [0029]) with a first fixation member (proximal disk 8) and a second fixation member (distal disk 14), each of the first and second fixation members (8, 14) having a delivery configuration (collapsed configuration, para [0019]) and an anchoring configuration (expanded configuration, para [0046]), with a septal aperture (16) in between the first and second fixation members upon expansion to the anchoring configuration, and where the first and second fixation members (8, 14) are made of a flexible braided mesh material (braided metal wire are flexible, para [0021]) that is a plurality of wires (para [0021]) having a diameter between 0.004-0.008 inches (0.01016 - 0.02032 centimeters) (para [0025]); and wherein the plurality of wires include between 36 to 72 wires (para [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fixation members of Coleman as a flexible braided mesh material with the plurality of wires having the claimed diameter and number as taught by Coyle in order to provide the stated advantages of inducing a recalled shape in order to expand to the predetermined size and/or shape and control the flexibility and rigidity depending upon the desired treatment area (Coyle, paras [0022] and [0025]).
Coleman is also silent as to the cannula defining a proximal end, a distal end and including a tip at the distal end, the second fixation member being disposed at least three to five millimeters proximal to the tip at the distal end of the cannula.
However, Larose, in the same field of art, namely medical fixation devices for anchoring on sides of an opening in tissue (paras [0008]-[0009]), teaches a fixation device (Figs. 1-7) having an elongate body (14, para [0037]) having a proximal portion, a distal portion (proximal and distal ends of 22, 24, 14, Fig. 1, para [0038]) and a longitudinal axis extending therethrough (axis of 14, Figs. 1, 5), a first fixation member (12, Fig. 2) on the proximal portion of the elongate body, a second fixation member (10, Fig. 2) on the distal portion of the elongate body, the first and second fixation members each having a delivery configuration (radially constricted condition, para [0041]) where the first and second fixation members are collapsed along the longitudinal axis, and an anchoring configuration (radially expanded condition, para [0041]) where the first and second fixation members extend radially outward and define a septal aperture therebetween (portion at 26, Fig. 3).  Larose further teaches that the elongate body defines a channel (opening 18 inside 14, Fig. 2, para [0037]) sized to receive a cannula therein (400, 401, Fig. 6, para [0044]), where the cannula has a proximal end and a distal end (proximal and distal ends of 400, 401, Fig. 6); and wherein the cannula (400) terminates in a beveled tip (Fig. 6, curved sides of 400 are equivalent to bevel).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the system of Albright with the cannula and as taught by Larose in order to provide the stated advantages of pumping blood through the heart 
Larose does not expressly teach least one from the group consisting of the first fixation member and the second fixation member is disposed three to five millimeters from the proximal end of the cannula.
However, Larose teaches that the cannula (400) can extend from a distal end of the elongate body and that the elongate body and cannula have a certain length (para [0045], para [0050], Fig. 6).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause either the first or second fixation member to be disposed three to five millimeters from the proximal end of the cannula since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the fixation device of Coleman as modified by Larose would not operate differently with the claimed length/position of the fixation members along the cannula and since the fixation members are designed to reside within the intended treatment site to anchor the fixation members on either side of tissue, either of the positions of the fixation members along the cannula would function appropriately as an anchoring device having the claimed position in millimeters along the cannula. Further, applicant places no criticality on the range claimed, indicating simply that the fixation placement along a length of the 
Coleman is also silent as to the first and second fixation members being disposed a distance between one to three millimeters from each other.
However, Ma, in the same field of art, namely medical fixation devices for extending between an opening in tissue (para [0010]), teaches a fixation/closure device (20, Figs. 3-5) having an elongate body (22, para [0038]) with a proximal portion and a distal portion (proximal and distal ends of 22, Fig. 3), and a first fixation member (30) on the proximal portion and a second fixation member (32) on the distal portion, each of the fixation members (30, 32) having a delivery configuration in which the first and second fixation members are collapsed along a longitudinal axis (compacted profile, para [0038]) and an anchoring configuration (expanded profile, para [0038]) where the first and second fixation members extend radially outward from the elongate body and define a septal aperture in between (aperture at connector 34, Fig. 4, para [0039]).  Ma further teaches that the septal aperture is between one to three millimeters in length (length in between 30, 32, which is length of 34 can be between 1 mm to 10 mm, which covers the claimed range, see para [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the septal aperture of Coleman one to three millimeters in length as taught by Ma in order to adjust the size of the aperture to fit within the specific patient’s desired treatment area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for medical fixation devices having first and second fixation members that are deployed from a collapsed configuration to a delivery configuration that anchors the first and second fixation members around an opening in tissue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771